DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statements (IDS)s submitted on 11/06/2020 and 05/12/2021 have been entered and fully considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ghose et al. (U.S. Publication No. 2021/0042878) hereinafter “Ghose”.
Regarding claim 1, Ghose discloses a method of displaying a medical image by using a medical image displaying apparatus [see abstract of Ghose], the method comprising: 
 	transmitting ultrasound signals to an object and receiving ultrasound echo signals from the object using an ultrasound probe [ultrasound probe 94] of the medical image displaying apparatus [see [0035] of Ghose: “the transducer array may be configured as a two-way transducer capable of transmitting ultrasound waves into and receiving such energy from a subject or patient”]; 
obtaining a first ultrasound image based on the ultrasound echo signals [see [0034]-[0035] of Ghose: “ultrasound probe 94 is communicatively coupled to workstation 96 to facilitate image formation and processing”]; 
performing image registration between the first ultrasound image [pre-operative ultrasound image 166] and a first medical image [pre-operative MR image 164] that is previously obtained; [see [0044] and [0046] and FIG. 4]
obtaining a second ultrasound image [intraoperative ultrasound images] of the object using the ultrasound probe [step 192; see FIG. 4 and [0047] of Ghose]; 
obtaining a second medical image by transforming the first medical image to correspond to the second ultrasound image [see [0047]-[0049] and claim 1 of Ghose; the deformation of the tissue is determined between the pre-operative and intra-operative ultrasound images and the deformation is applied to the pre-operative MRI images so that the MRI images correspond to intra-operative ultrasound images]; and
 displaying the second medical image and the second ultrasound image [see [0052]-[0053] disclosing displaying both the intra-surgery ultrasound image 6B and the projected image 6D] .  
Ghose does not expressly disclose display the second medical image and second ultrasound image together. 
it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Ghose further and display the two images together in order to advance the advantages of the images and the disadvantages of each image could be compensated using the other image. Doing so would have been obvious to try by an ordinarily skilled in the art as the advantages of showing two modality images are well known resulting in improved and predictable results. 
Regarding claim 11, Ghose discloses a medical image displaying apparatus [apparatus of Ghose; see abstract] comprising:
 a display [display 144; see [0041] of Ghose];
 an ultrasound probe [ultrasound probe 94] configured to transmit ultrasound signals to an object and receive ultrasound echo signals from the object; [see [0035] of Ghose: “the transducer array may be configured as a two-way transducer capable of transmitting ultrasound waves into and receiving such energy from a subject or patient”] 
a memory [memory 112; see [0036]] storing one or more instructions [see [0009] of Ghose] ; and 
a processor [processor 114; see [0036]] configured to execute the one or more instructions [see [0009] of Ghose] to: 
35obtain a first ultrasound image based on the ultrasound echo signals [see [0034]-[0035] of Ghose];
 perform image registration between the first ultrasound image [pre-operative ultrasound image 166] and a first medical image [pre-operative MRI image 164] that is previously obtained [see [0044] and [0046] and FIG. 4]
control the ultrasound probe to obtain a second ultrasound image [intraoperative ultrasound images]; of the object; [step 192; see FIG. 4 and [0047] of Ghose
obtain a second medical image by transforming the first medical image to correspond to the second ultrasound image [see [0047]-[0048] and claim 1 of Ghose; the deformation of the tissue is determined between the pre-operative and intra-operative ultrasound images and the deformation is applied to the pre-operative MRI images so that the MRI images correspond to intra-operative ultrasound images]; and
displaying the second medical image and the second ultrasound image [see [0052]-[0053] disclosing displaying both the intra-surgery ultrasound image 6B and the projected image 6D] .  
Ghose does not expressly disclose display the second medical image and second ultrasound image together. 
it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Ghose further and display the two images together in order to advance the advantages of the images and the disadvantages of each image could be compensated using the other image. Doing so would have been obvious to try by an ordinarily skilled in the art as the advantages of showing two modality images are well known resulting in improved and predictable results. 

Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ghose et al. (U.S. Publication No. 2021/0042878) hereinafter “Ghose” in view of Kim et al. (U.S., Patent No. 9,710,910) hereinafter “Kim”.
Regarding claims 2 and 12, Ghose discloses all the limitations of claims 1 and 11 above [see rejection of claims 1 and 11 above] 
Ghose does not disclose that the performing of the image registration comprises:  obtaining features in the first ultrasound image by applying the first ultrasound image to an artificial intelligence model; and comparing features in the first medical image with the features in the first ultrasound image.  
Kim, directed towards multi-modality image registration [see abstract of Kim] discloses that the performing of the image registration comprises: 
obtaining features in the first ultrasound image by applying the first ultrasound image to an artificial intelligence model [artificial neural network 51/52; see column 6, lines 24-36]; and comparing features in the first medical image with the features in the first ultrasound image [see column 12, line 64-column 13, line 10; also see column 15, lines 14-33 disclosing the method of comparing the features in the first ultrasound and first medical images].  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Ghose further and make the performing of the image registration comprise:  obtaining features in the first ultrasound image by applying the first ultrasound image to an artificial intelligence model; and comparing features in the first medical image with the features in the first ultrasound image according to the teachings of Kim in order to increase the accuracy of the registration between the first medical image and the first ultrasound image.  
Regarding claims 3 and 13, Ghose discloses performing of the image registration [see rejection of claims 1 and 11 above]:
Ghose does not disclose identifying whether a condition for the image registration is satisfied based on the features in the first ultrasound image; and displaying information about the image registration based on a result of the identifying.  
Kim further discloses that the registration comprises identifying whether a condition [error level for the similarity between two images] for the image registration is satisfied based on the features in the first ultrasound image [see column 10, lines 41-54 of Kim]; and displaying information about the image registration based on a result of the identifying [see column 18, lines 59-column 19 line disclosing display of the announcements and information relating to the setting; column 19, lines 20-30 further disclosing displaying the registered image itself] .  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Ghose further and identify whether a condition for the image registration is satisfied based on the features in the first ultrasound image; and display information about the image registration based on a result of the identifying according to the teachings of Kim in order to provide a measure for the quality of registration and provide a feedback about that quality by displaying it. 

Claims 4, 5, 7, 10, 14, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghose et al. (U.S. Publication No. 2021/0042878) hereinafter “Ghose” in view of Kim et al. (U.S., Patent No. 9,710,910) hereinafter “Kim” as applied to claims 3 and 13 above, and further in view of Gerard et al. (U.S. Publication No. 2019/0008480) hereinafter “Gerard”.
Regarding claims 4 and 14, Ghose as modified by Kim discloses the identifying a condition for image registration [see rejection of claims 3 and 13 above]
Ghose in view of Kim does not disclose that the identifying of whether the condition for the image registration is satisfied comprises: obtaining a first proportion of the object occupying the first ultrasound image; 33comparing the first proportion with a preset threshold; and identifying whether the condition for the image registration is satisfied based on a result of the comparing.  
Gerard, directed towards methods and systems of registering ultrasound images together by detecting their similarity [see abstract of Gerard] further discloses that the identifying of whether the condition for the image registration is satisfied comprises: obtaining a first proportion of the object occupying the first ultrasound image; [see [0031] identifying a feature in the ultrasound image; [0020] further discloses that the feature could be a proportion such as height, length, width or depth)] 33comparing the first proportion with a preset threshold [see [0064]; comparing the feature with a threshold value]; and identifying whether the condition for the image registration is satisfied based on a result of the comparing [see [0076]-[0077] and [0082] of Gerard disclosing that the image that is selected for registration has to have features within the threshold level for registration] .
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Ghose as modified by Kim further and make the identifying of whether the condition for the image registration is satisfied comprise: obtaining a first proportion of the object occupying the first ultrasound image; 33comparing the first proportion with a preset threshold; and identifying whether the condition for the image registration is satisfied based on a result of the comparing according to the teachings of Gerard in order to have a standard for determining a proper level of similarity between two images that are being registered together and increase accuracy of the image registration. 
Regarding claims 5 and 15, Ghose in view of Kim discloses all the limitations of claim 3 above [see rejection of claim 3].
Ghose in view of Kim does not disclose the identifying of whether the condition for the image registration is satisfied comprises: obtaining, based on the features in the first ultrasound image, a second proportion indicating a proportion of an area of the object included in the first ultrasound image with respect to an entire area of the object; comparing the second proportion with a preset threshold; and identifying whether the condition for the image registration is satisfied based on a result of the comparing.  
Gerard further discloses that the identifying of whether the condition for the image registration is satisfied comprises: obtaining, based on the features in the first ultrasound image, a second proportion indicating a proportion of an area of the object included in the first ultrasound image with respect to an entire area of the object [see [0021]; one of the features that can be considered anatomical feature measurement is the area or surface area”]; comparing the second proportion with a preset threshold[see [0064]; comparing the feature with a threshold value]; and identifying whether the condition for the image registration is satisfied based on a result of the comparing. [see [0076]-[0077] and [0082] of Gerard disclosing that the image that is selected for registration has to have features within the threshold level for registration] .
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Ghose as modified by Kim further and make the identifying of whether the condition for the image registration is satisfied comprise: the identifying of whether the condition for the image registration is satisfied comprises: obtaining, based on the features in the first ultrasound image, a second proportion indicating a proportion of an area of the object included in the first ultrasound image with respect to an entire area of the object; comparing the second proportion with a preset threshold; and identifying whether the condition for the image registration is satisfied based on a result of the comparing according to the teachings of Girard in order to have a standard for determining a proper level of similarity between two images that are being registered together and increase accuracy of the image registration.  
Regarding claims 7 and 17, Ghose as modified by Kim discloses the identifying a condition for image registration [see rejection of claims 2 and 12 above]
Ghose in view of Kim does not disclose the obtaining of the features in the first ultrasound image comprises identifying a first outline of the object in the first ultrasound image by using the artificial intelligence model, and wherein the comparing of the features in the first medical image with the features in the first ultrasound image comprises comparing the first outline with a second outline of the object in the first medical image, the second outline being obtained using the artificial intelligence model.
Gerard further discloses that the obtaining of the features in the first ultrasound image comprises identifying a first outline [see [0020]; the feature includes a boundary dimension or a shape of the object (i.e. outline)] of the object in the first ultrasound image by using the artificial intelligence model [see [0025] and [0045]; the features are recognized with machine learning algorithms], and wherein the comparing of the features in the first medical image with the features in the first ultrasound image comprises comparing the first outline with a second outline of the object in the first medical image [see [0072]-[0073] of Gerard], the second outline being obtained using the artificial intelligence model.[see [0045]; the features which include the outline are recognized by a machine learning algorithm]  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Ghose as modified by Kim further and make obtaining of the features in the first ultrasound image comprise identifying a first outline of the object in the first ultrasound image by using the artificial intelligence model, and wherein the comparing of the features in the first medical image with the features in the first ultrasound image comprises comparing the first outline with a second outline of the object in the first medical image, the second outline being obtained using the artificial intelligence model according to the teachings of Gerard in order to use machine learning methods to compare the instant image with the previously taken images to arrive at the best match for registration and increase the accuracy and efficiency of the registration process.
Regarding claims 10 and 20, Ghose as modified by Kim further discloses that the obtaining of the second ultrasound image comprises obtaining the second ultrasound image including the object that is deformed by pressing the object with the ultrasound probe [see [0047] and FIG. 4; step 190 of Ghose; intra operative images are taken when the tissue is deformed], 
Ghose as modified by Kim does not disclose that the obtaining of the second medical image comprises: obtaining features in the second ultrasound image by applying the second ultrasound image to the artificial intelligence model; and obtaining the second medical image by transforming the first medical image based on a result of the comparing of the features in the first medical image with the features in the second ultrasound image.  
Gerard further discloses that the obtaining of the second medical image comprises: obtaining features in the second ultrasound image [see [0020]-[0021] of Gerard] by applying the second ultrasound image to the artificial intelligence model [see [0025] and [0045]; the features are recognized with machine learning algorithms],; and obtaining the second medical image by transforming the first medical image based on a result of the comparing of the features in the first medical image with the features in the second ultrasound image. [see [0076]-[0077] and [0082] of Gerard disclosing that the image that is selected for registration has to have features within the threshold level for registration] .
  It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Ghose as modified by Kim further and make obtaining of the second medical image comprise: obtaining features in the second ultrasound image by applying the second ultrasound image to the artificial intelligence model; and obtaining the second medical image by transforming the first medical image based on a result of the comparing of the features in the first medical image with the features in the second ultrasound image according to the teachings of Gerard in order to have a standard for determining a proper level of similarity between two images that are being registered together and increase accuracy of the image registration. 


Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ghose et al. (U.S. Publication No. 2021/0042878) hereinafter “Ghose” in view of Kim et al. (U.S., Patent No. 9,710,910) hereinafter “Kim” as applied to claim 3 above, and further in view of Park et al. (U.S. Publication No. 2020/0268348) hereinafter “Park”.
Regarding claims 6 and 16, Ghose as modified by Kim discloses the identifying a condition for image registration [see rejection of claims 3 and 13 above]
Ghose in view of Kim does not disclose that identifying of whether the condition for the image registration is satisfied comprises: identifying a direction in which an ultrasound signal transmitted from the ultrasound probe is oriented; and identifying whether the condition for the image registration is satisfied based on the identified direction.  
Park, directed towards registering images based on the imaging orientation and probe angle [see abstract of Park] further discloses identifying of whether the condition for the image registration is satisfied comprises: identifying a direction in which an ultrasound signal transmitted from the ultrasound probe is oriented [see [0061] of Park]; and identifying whether the condition for the image registration is satisfied based on the identified direction.[see [0063]-[0064] of Park disclosing that the condition for registration is the angle of the probe (i.e. transmission angle)]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Ghose as modified by Kim further and make identifying of whether the condition for the image registration is satisfied comprise: identifying a direction in which an ultrasound signal transmitted from the ultrasound probe is oriented; and identifying whether the condition for the image registration is satisfied based on the identified direction according to the teachings of Park in order to increase the accuracy of the registration between the two images by considering the angle of emission as well.

Claims 8, 9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ghose et al. (U.S. Publication No. 2021/0042878) hereinafter “Ghose” in view of Kim et al. (U.S., Patent No. 9,710,910) hereinafter “Kim” as applied to claim 3 above, and further in view of Gerard et al. (U.S. Publication No. 2019/0008480) hereinafter “Gerard” and El-Baz et al. (U.S. 2019/0237186) hereinafter “El-Baz”.
Regarding claims 8 and 18, Ghose in view of Kim discloses all the limitations of claim 3 above [see rejection of claim 3].
Ghose in view of Kim does not disclose obtaining of the features in the first ultrasound image comprises: identifying a boundary of the object in the first ultrasound image by using the artificial intelligence model; obtaining a first distance map indicating a distance from the boundary of the 34object to each pixel in the first ultrasound image and wherein the comparing of the features in the first medical image with the features in the first ultrasound image comprises comparing the first distance map with a second distance map previously obtained from the first medical image by using the artificial intelligence model.  
Girard, directed towards methods and systems of registering ultrasound images together by detecting their similarity [see abstract of Gerard] further discloses that obtaining of the features in the first ultrasound image comprises: identifying a boundary of the object in the first ultrasound image [see [0020] of Gerard] by using the artificial intelligence model [see [0025] and [0045]; the features are recognized with machine learning algorithms];
El-Baz, directed towards registration of after and pre surgery kidney images [see abstract of El-Baz] further discloses obtaining a first distance map indicating a distance from the boundary of the 34object to each pixel in the first ultrasound image [see [0063] and [0084] of El-Baz disclosing computing a distance map] and wherein the comparing of the features in the first medical image with the features in the first ultrasound image comprises comparing the first distance map with a second distance map previously obtained from the first medical image by using the artificial intelligence model.[see FIG. 7 and [0084] of El-Baz disclosing creating a distance map in step 204 and then registration of the images based on the information of the distance map and comparing them in step 214]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Ghose as modified by Kim further and making obtaining of the features in the first ultrasound image comprise: identifying a boundary of the object in the first ultrasound image by using the artificial intelligence model according to the teachings of Girard in order to have a standard for determining a proper level of similarity between two images that are being registered together and increase accuracy of the image registration.  
Further, it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Ghose as modified by Kim further and make obtaining a first distance map indicate a distance from the boundary of the 34object to each pixel in the first ultrasound image and wherein the comparing of the features in the first medical image with the features in the first ultrasound image comprises comparing the first distance map with a second distance map previously obtained from the first medical image by using the artificial intelligence model according to the teachings of El-Baz in order to provide a more accurate registration between the images by considering their boundary as well.
Regarding claims 9 and 19, Ghose in view of Kim, Gerard and El-Baz discloses all the limitations of claim 8 above [see rejection of claim 8].
El-Baz further discloses that the first medical image is a three-dimensional medical image and the second distance map is a three-dimensional image representing a distance from a three-dimensional outline to each pixel in the first medical image that is obtained from the first medical image by using the artificial intelligence model [see [0126]; the MRI images being registered together are each 3D and the boundary found and therefore the distance maps are 3D as well.], and wherein the comparing of the first distance map with the second distance map comprises: obtaining a third distance map that is a two-dimensional image by slicing the second distance map; and comparing the third distance map with the first distance map.[see [0481] of El-Baz]  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Ghose as modified by Kim, Gerard and El-Baz further such that that the first medical image is a three-dimensional medical image and the second distance map is a three-dimensional image representing a distance from a three-dimensional outline to each pixel in the first medical image that is obtained from the first medical image by using the artificial intelligence model and wherein the comparing of the first distance map with the second distance map comprises: obtaining a third distance map that is a two-dimensional image by slicing the second distance map; and comparing the third distance map with the first distance map according to the teachings of El-Baz in order to increase the accuracy and efficiency of image registration.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN SABOKTAKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793